      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 1 of 36




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KATRINA MACEROLA                              §
     plaintiff                                §
                                              §               CA No. ____________________
vs                                            §
                                              §
U.S. SILICA COMPANY                           §
d/b/a U.S. SILICA                             §               JURY TRIAL DEMANDED
       defendant                              §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Comes now Plaintiff Katrina Macerola, (“Plaintiff” hereinafter or “Mrs. Macerola”) and files

this, her Original Complaint of the Defendant U.S. Silica Company, d/b/a U.S. Silica ( herein after

as “Defendant”), and for cause therefore would show the Court as follows:

                                          I. PARTIES

1.     Plaintiff Katrina Macerola is a resident of Harris County, Texas.

2.     Defendant U.S. Silica Company is a foreign for-profit corporation, headquartered in

       Harris County, Texas, and may be served through its registered agent, CT Corp System,

       1999 Bryan Street, Suite 900, Dallas, Texas 75201-3135, USA.

3.     Whenever in this Complaint it is alleged that Defendant(s) committed any act or

       omission, it is meant that the Defendant(s’) officers, directors, vice-principals, agents,

       servants, or employees committed such act or omission and that at the time such act or

       omission was committed, it was done with the full authorization, ratification or approval

       of Defendant(s) or was done in the routine normal course and scope of employment of the

       Defendant(s’) officers, directors, vice-principals, agents, servants, or employees.



Plaintiff’s Original Complaint                                                         Page 1 of 36
     Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 2 of 36




                                 II. VENUE & JURISDICTION

4.     Venue and Jurisdiction are also proper in this district under 28 U.S.C. § 1391(b) as a

       substantial part of the events or omissions giving rise to the claim occurred in this

       District.

5.     This cause also arises under Federal Question, pursuant to Plaintiff’s claims under the

       Americans with Disabilities Act Amendments Act of 2008, under 42 U.S.C. §12101 et

       seq.; and the Family Medical Leave Act of 1993, pursuant to 29 U.S.C. §2601 et seq, and

       Title VII of 42 U.S.C. §2000e et seq.

                   III.   EXHAUSTION OF ADMINISTRATIVE REMEDIES

6.     Plaintiff herein stipulates that she has exhausted her administrative remedies which are

       required to bring the above styled and numbered cause of action, and in accordance

       thereof would show the following.

       (A)     Americans With Disabilities

7.             A portion of Plaintiff’s claims constitute violation(s) of the Americans with

               Disabilities Act. Accordingly, plaintiff has made timely complaint to the EEOC,

               under Charge No. 460-2020-03779, and a Notice of Right To Sue was issued by

               the U.S. Equal Employment Opportunity Commission, issued on or about

               December 11th, 2020. 90 days thereafter would be March 11th, 2021.

8.             Exhaustion occurs when the plaintiff files a timely charge with the EEOC and

               receives a statutory notice of right to sue. See Dao v. Auchan Hypermarket, 96

               F.3d 787, 788-89 (5th Cir. 1996). That requirement has been satisfied and the

               Complainant has received a timely Statutory Notice of Right To Sue Letter.


Plaintiff’s Original Complaint                                                        Page 2 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 3 of 36




9.            Her deadline to timely file this cause of action within 90 days would be March

              11th, 2021. Accordingly, this cause of action is timely filed for the claims which

              pertain to the relevant statute of limitations which may apply herein. As such,

              Plaintiff has exhausted her administrative remedies and is justly permitted to bring

              the following claims before this honorable Court .

                                 IV. FACTUAL ALLEGATIONS

10.    On or about 4/1/2019, Mrs. Macerola began working with U.S. Silica. Mrs. Macerola

       was hired on as the Accounting Lead. Between her initial hire and her termination from

       employment, Mrs. Macerola was not placed in any other position at US Silica. The outset

       of her employment began with frequent travel to Frederick, Maryland, as the corporate

       office was shifting to Katy, Texas.

11.    This back-and-forth travel facilitating the transition lasted for approximately 1.5 months.

       Throughout the tenure of her employment, Mrs. Macerola did not receive any negative

       performance reviews, verbal or written warnings, or perpetrate any major accounting

       errors which would garner immediate termination.

12.    During this stint between Maryland and Texas, Mrs. Macerola’s performance was strong

       enough to allow her to take over a senior supervisor’s job who transferred his work to

       Mrs. Macerola – Mr. Kevin Dodds. Even the company’s Controller, Ms. Jill Haney,

       approved of Mrs. Macerola’s work for US Silica.

13.    In her position as Accounting Lead, Mrs. Macerola was part of a four (4) person team that

       successfully transferred the accounting branch of the company to Texas. Hence her

       intimate knowledge of the inner workings of the company’s accounting system.


Plaintiff’s Original Complaint                                                       Page 3 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 4 of 36




14.    Mrs. Macerola’s Houston co-workers included the following individuals: Ms. Donna

       Stokes, Assistant Controller; Ms. Pamela Minnick, Accounting Supervisor; Mrs. Katrina

       Macerola, Accounting Lead; Ms. Shirley Hu, Staff Accountant II; Ms. Carolyn Smith,

       Staff Accountant II; and Ms. Sara Dussair; Corporate HR Manager.

15.    On or about 9/6/2019, during quarter-end on a Friday, Mrs. Macerola went home around

       6pm experiencing difficulty breathing. Her husband came home to find her on the

       bedroom floor because she could not catch her breath. She was rushed to the Emergency

       Room of HCA, Cypress and was admitted overnight.

16.    While Mrs. Macerola was admitted at the hospital that evening, she suffered a ventricular

       tachycardia (v-tach) episode and was admitted to the intensive care unit (ICU) and stayed

       there for approximately the next six (6) days. During this time, Mrs. Macerola’s husband

       communicated her condition and situation to US Silica employees Dussair and Minnick.

       Assuming these individuals serving as Accounting Supervisor and Corporate HR

       Manager did their jobs, US Silica was on notice of Mrs. Macerola’s medical condition as

       of the date of her admission to HCA and subsequent emergency procedures above.

17.    On or about 9/13/2019, Mrs. Macerola was discharged from the hospital with a wearable

       defibrillator unit known as a "LifeVest". This obvious chest harness would be worn by

       Mrs. Macerola until early January of 2020. A sum of nearly four (4) months wherein she

       would be required to wear this overt, obvious, bulky, ambulatory vest.

18.    Upon conclusion of the instant emergency, Mrs. Macerola was advised by her treating

       physician and specialists that she required at least six (6) weeks for recovery of her

       current condition. In response to this advice, Mrs. Macerola chose to file for Short Term


Plaintiff’s Original Complaint                                                        Page 4 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 5 of 36




       Disability (STD) while still employed with US Silica. This disability request was granted

       after submission to MetLife. On or about 9/16/2019, Mrs. Macerola was clinically

       diagnosed with Severe Heart Failure.

19.    As Mrs. Macerola did not learn of her own heart condition until its first occurrence in

       September, 2019, she was unable to inform US Silica of her disability until this time.

       However, with the discovery of the disability, came Mrs. Macerola’s knowledge of it, and

       subsequent ability to inform US Silica of the issue.

20.    On or about 10/21/2019, Mrs. Macerola returned to work after the Short Term Disability

       leave of approximately six (6) weeks. During these six weeks, the other members of the

       accounting department allege that they had to completely re-work a critical project,

       transload allocation, in which Mrs. Macerola was involved with.

21.    Upon her return from leave, Mrs. Macerola had a meeting with US Silica employees

       Stokes and Minnick, informing them that she was awaiting notification from the hospital

       for a surgery date for a cardiac ablation procedure. This procedure is intricate, and

       would require additional medical leave time for Mrs. Macerola.

22.    In the course of this discussion, Mrs. Macerola was questioned by Stokes regarding the

       time she would have to take off for all of the necessary and associated doctor

       appointments. These questions also extended to the exact timing of Mrs. Macerola’s

       surgery, becoming more intrusive than necessary.

23.    Specifically, it was requested by Ms. Stokes that Mrs. Macerola not engage in this

       emergency life-saving surgery during the end of the month “because we will be busy.”

       (Presumably with projection completions.)


Plaintiff’s Original Complaint                                                       Page 5 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 6 of 36




24.    It should be noted that Ms. Stokes did not overtly deny Mrs. Macerola’s surgical leave

       requests outright, because at this point no surgical appointments had yet been scheduled.

       However, she was put on notice that Mrs. Macerola would require such leave when the

       time came – which would have occurred after the one year anniversary of Mrs.

       Macerola’s employment with US Silica.

25.    Ms. Stokes verbally made it clear that Mrs. Macerola should not engage in future ablation

       surgery during month-end accounting “because we will be busy.” A manager does not

       have to explicitly refuse a date to engage in passive aggressive intimidation to force

       employees to conform to unlawful, or job-threatening, comments.

26.    After the above disconcerting conversations, Mrs. Macerola approach Ms. Dussair – US

       Silica’s Human Resources Corporate Manager – to report this comment by Stokes.

       Human Resources then informed Mrs. Macerola that “US Silica offers unlimited sick

       days” and that [ Mrs. Macerola’s ] “health comes first.”

27.    Macerola came back from medical leave and completed the aforementioned transload

       allocation project, as only approximately 50% of the required project work had been done

       in her absence. At no point did US Silica offer this six week medical leave. US Silica did

       not grant this leave. US Silica did not offer time off. It was paid for by the Plaintiff and

       medically qualified for after analysis by a physician. Moreover, this type of Short Term

       Disability leave is not dependent on, or related to, an employee’s length or tenure of

       employment. This Short Term Disability leave was required by Mrs. Macerola’s

       physicians.




Plaintiff’s Original Complaint                                                         Page 6 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 7 of 36




28.    Despite Mrs. Macerola’s explanations and inquiries, and knowing the full context and

       situation circumstances of Mrs. Macerola’s medical condition, Ms. Dussair did not advise

       Mrs. Macerola to apply for protected Family Medical Leave (FMLA). In point of fact,

       Ms. Dussair never bothered to examine Mrs. Macerola’s eligibility or provide her with

       documentation indicating eligibility or non-eligibility. She simply explained to Mrs.

       Macerola that “[she] didn’t need it” when Mrs. Macerola brought up her qualifications to

       her.

29.    After the above disconcerting conversation, Mrs. Macerola approached Ms. Dussair – US

       Silica’s Human Resources Corporate Manager – to report this comment by Stokes.

       Human Resources then informed Mrs. Macerola that “US Silica offers unlimited sick

       days” and that her “health comes first.” After this conversation with US Silica Human

       Resources, Stokes begin to treat Mrs. Macerola differently, inferring there was a possible

       discussion between HR and Stokes, or that Stokes was made aware of Mrs. Macerola’s

       concerns regarding the conversation on the 21st.

30.    On or about 10/24/2019, Mrs. Macerola received several emails from Stokes wherein Ms.

       Stokes adopted a passive-aggressive bent. Ms. Stokes then began to ignore Mrs.

       Macerola for several days thereafter, intentionally going out of her way to alienate Mrs.

       Macerola. Given the nature of the medical concerns Mrs. Macerola had suffered, and the

       necessity to complain to US Silica HR, this caused no small amount of trepidation and

       anxiety in Mrs. Macerola. Naturally the anxiety she suffered took a physical toll on her,

       and became difficult for Mrs. Macerola to breathe.




Plaintiff’s Original Complaint                                                       Page 7 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 8 of 36




31.    At approximately 2pm, on the afternoon of 10/24/2019, Mrs. Macerola’s anxiety caused

       her heart rate to rise, and she began to experience severe difficulty breathing. Shortly

       thereafter Mrs. Macerola fell to the floor of her cubicle and Ms. Minnick brought her into

       Ms. Stokes’ office as to be out of view from the rest of the office. Mrs. Macerola called

       her father to have him take her home while the front desk receptionist moved her to US

       Silica’s ‘Mother’s Nursing Room’ while she waited for her father. Clearly, Ms. Minnick,

       Ms. Stokes, and a number of other US Silica employees became aware of Mrs.

       Macerola’s medical condition if they had not already been made aware by that time. The

       next day, 10/25/2019, Mrs. Macerola took a personal sick day due to the strenuous nature

       of the previous day’s events.

32.    In early November, 2019, Mrs. Macerola again approached US Silica’s Human Resources

       department regarding passive-aggressive emails and communications from Ms. Stokes.

       This behavior was so apparent that Ms. Pamela Minnick – Mrs. Macerola’s direct

       supervisor – also reported Stokes’ treatment of Mrs. Macerola to the US Silica Human

       Resources department.

33.    On or about 11/23/2019, US Silica completed a round of lay-offs which comprised

       approximately 10% of the employees within the Houston Office. Despite her multi-

       million dollar error in mid 2019, Ms. Stokes was not included in this reduction in force.

       Nor was Mrs. Macerola included in this reduction.

34.    Weeks prior, Ms. Carolyn Smith made a $32 Million entry error, which was reviewed and

       approved by Ms. Stokes. This error did not lead to a financial loss to US Silica – unlike

       Ms. Stoke’s $2.4 Million error.


Plaintiff’s Original Complaint                                                        Page 8 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 9 of 36




35.    There were three (3) major errors in total, involving Mrs. Macerola in some form or

       fashion. (A) $32 million entry error which was caused by Carolyn Smith and approved

       by Donna Stokes; (B) a $2.4 million scam which actually occurred due to Donna Stokes’

       error; and (C) a $26 million entry error – during the last month of Mrs. Macerola’s

       employment, in which was caught in the review process, exactly where it was supposed to

       get caught.

36.    To be clear, by Ms. Stokes making efforts to bypass and subvert Mrs. Macerola’s position

       in the work stream, she had instructed Ms. Carolyn Smith to report directly to herself –

       despite the fact that Ms. Smith was supposed to directly report to Mrs. Macerola. By

       engaging in this subversion, Ms. Stokes facilitated the execution of this $32 Million

       dollar entry error. This may be substantiated by a simple review of the Defendant’s meta-

       data and processing messages conducted through Skype within their in-house servers.

       However, on information and belief, Troung Nguyen, the US Silica IT Specialist, was

       instructed to permanently delete and scrub said messages from the server.

37.    It is important to note that Mrs. Macerola was never pulled aside and corrected over any

       error(s). No coaching was done. No after-action reports were taken. No disciplinary

       measures were instituted. Not even a warning. Her errors were caught during the normal

       approval process for the company and the mistakes were rectified in a timely fashion,

       causing no financial harm to US Silica.

38.    On or about 12/2/2019, Mrs. Macerola entered into a nine (9) hour cardiac ablation

       surgery at Houston Methodist, Debakey Center, in an effort to remedy her heart failure.

       However, the surgery was not successful in ridding her of the condition, and she was


Plaintiff’s Original Complaint                                                      Page 9 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 10 of 36




       notified that she would require a permanent pacemaker/defibrillator implanted in the near

       future after taking a few months to heal from this last procedure.

39.    On or about 12/4/2019, Mrs. Macerola was discharged from Houston Methodist.

       However, on 12/5/2019, Mrs. Macerola’s father rushed her back to ER due to loss in

       vision, low blood pressure, admitted to HCA Cypress hospital. Finally, on 12/7/2019,

       Mrs. Macerola was again discharged from HCA Cypress.

40.    On or about 12/9/2019, Mrs. Macerola began working from home for the next two (2)

       weeks as instructed by her cardiologists and physicians, and ultimately returned to the

       office for work on or about 12/23/2019.

41.    Mrs. Macerola’s performance record remains untarnished. In point of fact, she qualified

       for a performance-based bonus at the conclusion of 2019, just prior to her termination.

       Despite the fact that her bonus was reduced from it’s usual integer, it is our understanding

       that all employee bonuses were reduced by several hundred dollars from the top level,

       down. If Mrs. Macerola’s performance had been negative in the form and fashion which

       her employer had previously claimed, she was not have qualified for her bonus at all.

42.    On multiple occasions Mrs. Macerola approached the US Silica Human Resources

       Corporate Manager, Ms. Sara Dussair– not only about issues with Stokes and Smith, but

       also regarding FMLA leave for her imminent surgical requirements. By and through

       these interactions, Ms. Dussair is a fact witness to all events which transpired, and all

       concerns made the basis of Mrs. Macerola’s FMLA claim.

43.    On or about 1/8/2020, when Mrs. Macerola requested leave after a point in time after the

       12 month mark when she would qualify for FMLA, Ms. Dussair ostensibly brushed her


Plaintiff’s Original Complaint                                                       Page 10 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 11 of 36




       off, saying “Why? You don’t need to file, you don’t have that many doctor’s

       appointments.”

44.    This response is incongruous with a human resources representative with even the

       slightest knowledge of the Family Medical Leave Act and its requirements – especially

       one that already has factual knowledge of a life threatening condition.

45.    Mrs. Macerola approached HR because she was concerned about the security of her

       employment moving forward in light of her strained relationship with Ms. Stokes – a

       management level US Silica employee with the power to immediately terminate

       Macerola’s employment.

46.    Mrs. Macerola attempted to show Ms. Dussair an example of applicable FMLA

       paperwork, without result. Because of this Corporate Human Resources Manager’s blase

       and cavalier attitude, and clear dearth of knowledge regarding the Family Medical Leave

       Act, Mrs. Macerola was forced to request a possible date for FMLA leave from the

       Payroll Manager, Jennifer Briggs.

47.    It should be noted that the Payroll Manager was the employee that explained to Mrs.

       Macerola what FMLA was, and the purposes for it. Not US Silica’s HR staff.

48.    On or about, 1/13/2020, Mrs. Macerola again reported to both Ms. Dussair in HR &

       Ms. Minnick, her immediate supervisor, about continuous passive-aggressive treatment

       from Stokes and insubordinate treatment from Smith.

49.    The next day, on 1/14/2020, Mrs. Macerola spoke with Stokes directly about her

       negative treatment, as well as an increase in insubordination from Ms. Smith, who

       reported to Mrs. Macerola.


Plaintiff’s Original Complaint                                                   Page 11 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 12 of 36




50.    On or about 1/15/2020, Macerola, Smith, and Minnick have a meeting and discuss

       Stokes’ activity and attitude from the prior weeks. All three collectively agree that Stokes

       has been obfuscating and “intentionally driving a wedge” between Macerola, and Ms.

       Smith who reports directly to Mrs. Macerola. This was accomplished by leaving Mrs.

       Macerola out of communications regarding approvals and projects and having Smith

       report directly to Stokes.

51.    On personal information, Stokes had instructed Smith to submit approvals & business

       communication directly to Stokes, intentionally excluding Mrs. Macerola (Smith’s direct

       supervisor) from being able to review or co-opt the approvals and communications. This

       insubordinate behavior directly caused an incorrect entry of $32 Million dollars USD

       because Stokes reviewed something incorrectly of Smith's without Macerola’s review and

       knowledge.

52.    In February of 2020, Mrs. Macerola received her annual performance review, which held

       positive metrics across the board. US Silica’s performance reviews contain three (3)

       rankings: Low, Average, and Excellent. On personal knowledge, most people receive

       average unless they accomplished something significant during the year or significantly

       helped the business financially.

53.    Further, Mrs. Macerola was told during her review that she “was the strongest accountant

       on our team”, and that she was “a great part of the team, a "team player".” It is our

       understanding this US Silica has a copy of that review, including the metrics and

       performance notes issued by Ms. Minnick. Mrs. Macerola’s review was robust enough

       to garner a bonus in February of 2020. Yet she would be terminated within the following


Plaintiff’s Original Complaint                                                      Page 12 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 13 of 36




       month for unknown reasons.

54.    On or about 3/15/2020, Mrs. Macerola received her bonus check. It is our understanding

       that US Silica does not award bonuses to poor performers or employees with legitimate

       performance issues and concerns, or who are on a performance improvement plan at the

       time.

55.    On or about 3/24/2020, after returning from a one week, pre-planned vacation, Mrs.

       Macerola received a call that she was laid-off from Ms. Minnick and Ms. Dussair. They

       further elaborated that about 10% of the company had been cut as part of a reduction in

       force. However, a contact of Mrs. Macerola’s who is still employed with US Silica

       informed her that raises will still be given out to remaining employees.

56.    US Silica employs more than fifty (50) individuals in it’s Houston offices. It qualifies as

       an “Employer” under state and federal guidelines. And Mrs. Macerola is technically

       “eligible” despite being terminated from employment approximately one (1) week shy of

       her 12 month FMLA qualification.

57.    While Mrs. Macerola’s performance has never before been in question, it is our

       understanding that US Silica has other employee’s whose performance has not only been

       sub-par, but bordering on gross negligence. On personal knowledge, we are aware that

       Ms. Donna Stokes, the Assistant Controller for US Silica, made a serious error which

       resulted in the payment of approximately $2.4 Million dollars (USD) to a fraudulent

       company in the middle of FY 2019. To our knowledge, Ms. Stokes is still employed by

       US Silica, and was not included in the reduction in force which whittled out ‘poor

       performers’.


Plaintiff’s Original Complaint                                                      Page 13 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 14 of 36




58.    US Silica did not provide Mrs. Macerola with extensive paid sick leave to accommodate

       her condition. Mrs. Macerola had to apply for her disability leave through Met Life and

       was approved by the Third Party Carrier after paying for the benefit and it was approved.

       This was not a gracious accommodation burden which US Silica had to shoulder.

       Thereafter, US Silica did not propose or pursue any additional or alternative

       accommodations for Mrs. Macerola and her life threatening condition. Any dialogue

       ceased in its tracks. Case in point, Mrs. Macerola’s own physician instructed her not to

       work for 6 weeks, and sent these instructions directly to US Silica’s Human Resources

       department and MetLife.

59.    At no point during the tenure of her employment with US Silica was Mrs. Macerola ever

       disciplined. She was never demoted, never transferred, and her pay was never lowered.

       To date, the Defendant has totally failed to supply any legitimate business reasons

       unrelated to the Plaintiff’s protected characteristics or activities. However, Mrs.

       Macerola was terminated after requesting medical leave and accommodations, and mere

       days prior to completing the standard one (1) year pre-requisite for Family Medical

       Leave.

60.    Finally, US Silica absolutely cannot claim that they were unaware of Mrs. Macerola’s

       medical condition. After her initial cardiologic incident, Mrs. Macerola was required to

       wear a large cumbersome vest which was essentially a wearable defibulator unit. Over the

       course of three (3) months, anyone within visual range of her could not have missed it.

       And visual range was required for the company’s Halloween office function in October.

       This event occurred in the US Silica, Houston break room, during the lunch hour, and the


Plaintiff’s Original Complaint                                                       Page 14 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 15 of 36




       company’s CEO, CFO, and in-house legal counsel were in attendance, along with other

       employees. Mrs. Macerola was wearing the unit during the event.

61.    Moreover, Mrs. Macerola suffered a cardiologic event and dropped to the floor while at

       work. She was assisted by Ms. Minnick and the front desk receptionist, and placed in the

       office of Ms. Stokes while she waited for her father to pick her up.

62.    Finally, the VP of Finance of US Silica jokingly made comments to Mrs. Macerola about

       her wearable defib unit, noting that while she wore the unit she “looked like a parking

       meter maid.” It is Mrs. Macerola’s contention that her continued medical condition, her

       multiple complaints of subversion and interference in her duties by Ms. Stokes over the

       course of 6 months, and the impending arbitrary one (1) year marker for her FMLA

       eligibility, led the ultimate decision maker(s), and the Cat’s Paw company officers which

       held both animus against Macerola and influence with same Decision Maker(s), led to the

       determination to erroneously include her in the Reduction In Force.

                      V.   FMLA ENTITLEMENT INTERFERENCE
                             UNDER 29 CFR § 825.220 et seq

63.    All factual allegations above are hereby reincorporated in haec verba.

64.    Any violation of the FMLA or its regulations constitutes interference. 29 C.F.R. Sec

       825.220(b). An entitlement claim is a subset of interference claims under which “an

       employee claims the denial of a benefit to which she is entitled under statute.” Bosley v.

       Cargill Meat Solutions Corp., 705 F.3d 777, 780 (8th Cir. 2013) (quoting Pulczinski v.

       Trinity Structural Towers, Inc., 691 F.3d 996, 1005 (8th Cir. 2012).

65.    To prevail on an entitlement claim, a Plaintiff must establish that they were (A) eligible



Plaintiff’s Original Complaint                                                      Page 15 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 16 of 36




       for FMLA coverage, and that they (B) gave notice to their [former] employer of their

       impending need for FMLA leave, or cause to engage in the dialogue thereof.

66.    Specifically, a Plaintiff must show: (1) that he is an ‘eligible employee’; (2) the defendant

       is an ‘employer’; (3) the employee was entitled to leave under the FMLA; (4) the

       employee gave the employer notice of his intention to take leave; and (5) the employer

       denied the employee FMLA benefits to which he was entitled.” Cavin v. Hond Mfg., 346

       F.3d 713, 719 (6th Cir. 2003).     “To prevail on an interference claim, a plaintiff must

       establish that (1) he is an ‘eligible employee’; (2) the defendant is an ‘employer’; (3) the

       employee was entitled to leave under the FMLA; (4) the employee gave the employer

       notice of his intention to take leave; and (5) the employer denied the employee FMLA

       benefits to which he was entitled.” Id.

       (A)     Eligibility

67.    In the instant case, Mrs. Macerola was terminated from employment days prior to a

       complete calendar year, approximately 1,250 hours worth of work, or 12 months of

       employment -- the standard for eligibility of an employee to reach coverage under the

       FMLA. Mrs. Macerola requested FMLA leave prior to the 12 month temporal deadline.

       However, even if she did not reach that 12 month qualifier, Mrs. Macerola did have

       accrued time off and leave which would have extended beyond the eligibility date. In

       other words, she is able to “bridge the gap” with her accrued leave.

68.    In point of fact, the very language of the statute contains a provision which covers Mrs.

       Macerola. In particular, Regulation 110(d) expressly allows employee to use non-FMLA

       leave to reach their eligibility date:


Plaintiff’s Original Complaint                                                        Page 16 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 17 of 36



              The determination of whether an employee … has been employed by the
              employer for a total of at least 12 months must be made as of the date
              the FMLA leave is to start. An employee may be on non-FMLA leave at
              the time he or she meets the 12-month eligibility requirement, and in that
              event, any portion of the leave taken for an FMLA-qualifying reason
              after the employee meets the eligibility requirements would be FMLA
              leave.

       See 29 C.F.R. Sec 825.11(d)(emphasis added); see also Harrell v. Jacobs Field Servs. N.

       Am. Inc., No. 09-CV-02320, 2011 WL 3044863, at *4 (C.D. Ill. July 25, 2011) (holding

       that Sec 825.110(d) allowed plaintiff to reach FMLA eligibility date through other forms

       of leave).


69.    The only reason the Mrs. Macerola was not able to reach her eligibility date is because

       US Silica erroneously terminated her before she could do so. Any court, therefore, shall

       find that Mrs. Macerola did meet the Eligibility requirement under the FMLA framework.

       (B)    Notice

70.    Under the FMLA, the notice requirement is made flexible in favor of the employee in

       order to serve its fundamental purpose. FMLA regulations require employees to provide

       thirty (30) days notice of future leave “if practicable.” 29 C.F.R. Sec 825.302(a). If there

       is a “change in circumstance” or a “medical emergency,” notice “must be given as soon

       as practicable.” Id. “As soon as practicable” means soon as both possible and practical,

       taking into account all of the facts and circumstances in the individual.” 29 C.F.R. Sec

       825.302(b). Mrs. Macerola has plainly met this requirement, having given notice to US

       Silica on multiple occasions and in multiple forms, including email.

71.    Moreover, pursuant to the Department of Labor, once an employer becomes aware that an

       employee’s need for leave is for a reason that may qualify under the FMLA, the employer

Plaintiff’s Original Complaint                                                             Page 17 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 18 of 36




        must notify the employee if her or she is eligible for FMLA leave and, if eligible, must

        also provide a notice of rights and responsibilities under the FMLA. If the employee is

        not eligible, the employer must provide a reason for ineligibility. See DOL form WH-

        1420 and 29 U.S.C. §2601 et seq. (emphasis added)

72.     As the requirements of Eligibility and Notice have been met, Mrs. Macerola was

        objectively qualified for FMLA leave prior to her inclusion in the Reduction In Force, and

        therefore afforded all protections under its auspices from the moment she endured her

        serious health condition. To be clear, US Silica did immutably interfere with Mrs.

        Macerola’s rights under the Family Medical Leave Act.

73.     This issue is compounded by the immutable fact that – where US Silica and its managing

        officers knew of Mrs. Macerola’s medical issues – they unilaterally denied her attempt to

        obtain FMLA coverage. Even going so far as to stem the discussion and, without even

        making an eligibility determination, inform Mrs. Macerola that she “didn’t need FMLA

        leave.”

74.     Mrs. Macerola has established a prima facie instance of Interference by the Defendant in

        that: (1) Mrs. Macerola was an eligible employee at the time of incident pursuant to the

        definitions and tenants of the Family Medical Leave Act of 1993 as outlined in 29 U.S.C.

        §2601 et seq.1; (2) the Defendant, US Silica, is an ‘employer’, pursuant to the above

        qualifications met in the Jurisdiction and Venue necessities of this cause of action; (3)



        1
          Plaintiff suffers from a ‘serious health condition’; defined by the FMLA as an illness, injury, or
impairment, or physical or mental condition that involves either (i) inpatient care in a hospital, hospice,
or residential medical care facility; or (ii) continuing treatment by a health care provider. 29 U.S.C.§§
2601, 2611(11); see also 29 C.F.R.§ 825.114.

Plaintiff’s Original Complaint                                                              Page 18 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 19 of 36




       Mrs. Macerola would have been entitled leave, pursuant to the FMLA, at the time of her

       surgeries and medical procedures; (4) Mrs. Macerola gave the Defendant proper notice 2

       of her intention to take medical leave; and (5) the Defendant denied Mrs. Macerola the

       FMLA benefits to which she was entitled. Id.

75.    At 451; [A]n employee gives his employer sufficient notice that he is requesting leave for

       an FMLA-qualifying condition when he gives the employer enough information for the

       employer to reasonably conclude that an event described in FMLA 2613(a)(1) has

       occurred.” Id. See also Price v. City of Fort Wayne, 117 F.3d 1022, 1025-26 (7th Cir.

       1997); Manuel v. Westlake Polymers Corp., 66 F.3d 758, 763 (5th Cir. 1995) (invoking

       FMLA by name is not necessary).

                                 VI. FMLA RETALIATION
                                 UNDER 29 CFR § 825.220 et seq

76.    All factual allegations above are hereby reincorporated in haec verba.

77.    To establish a prima facie case of retaliation, the Plaintiff must show (1) that they

       exercised or attempted to exercise rights afforded by the FMLA; (2) they suffered an

       adverse employment action; and (3) the adverse employment action had a causal

       connection to the protected activity. [ Unquestionably, termination is the ultimate adverse

       employment action. And extreme temporal proximity functions as an immutable causal

       nexus. ]


       2
           Once an employer becomes aware than an employee’s need for leave is for a reason that may
qualify under the FMLA, the employer must notify the employee if her or she is eligible for FMLA leave
and, if eligible, must also provide a notice of rights and responsibilities under the FMLA. If the
employee is not eligible, the employer must provide a reason for ineligibility.(emphasis added)
[Department of Labor form WH-1420] Plaintiff would argue that Type I Diabetes would qualify under
the definitions of 29 U.S.C. §2601 et seq.

Plaintiff’s Original Complaint                                                         Page 19 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 20 of 36




78.    Having already determined that Mrs. Macerola was FMLA-eligible at the time of

       termination based on her ability under the statute to utilize accrued leave to “bridge the

       gap”, the only point remaining in dispute is whether the Plaintiff’s termination was

       causally connected to eventual, impending FMLA leave.

79.    US Silica has already stipulated that Mrs. Macerola was terminated as part of a Reduction

       In Force – and that her involvement in said reduction was due to her “poor performance”.

       ( Reduction In Force Separation Notice is attached herein as Exhibit A ) Fortunately,

       Mrs. Macerola has zero negative performance reviews, demotions, performance

       improvement plans, records of verbal or written warnings, disciplinary coachings, or re-

       trainings.

80.    However, US Silica employees such as Ms. Shirley Hu (Staff Accountant II), who

       allegedly did not qualify for her annual bonus and was on a Performance Improvement

       Plan at the time of the Reduction in Force, and Ms. Stokes who negligently executed a

       multi-million dollar error, somehow remained employed. To our knowledge, neither of

       these employees have requested FMLA leave similar to Mrs. Macerola.

81.    In other words, the proffered reason for Mrs. Macerola’s inclusion in the reduction in

       force is a fabrication at best. An excuse at worst. The total dearth of negative

       performance evaluations for Mrs. Macerola, combined with her medical concerns brought

       to light during the course of her employment at US Silica, as well as the retention of

       employees whose performance has bordered on gross negligence, has created an inference

       of pretext too broad for any court to ignore. Any so-called legitimate non-discriminatory

       reason proffered by US Silica merely sets the predicate for pretext.


Plaintiff’s Original Complaint                                                       Page 20 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 21 of 36




                                 VII.   ADA DISCRIMINATION

82.    All factual allegations above are hereby reincorporated in haec verba.

(A)    DISCRIMINATION, RETALIATION, COERCION, & INTERFERENCE
       UNDER THE AMERICANS WITH DISABILITIES ACT AMENDMENTS ACT
       OF 2008, AS AMENDED, PURSUANT TO 42 U.S.C. §§ 12101, 12203(a) & (b) et
       seq.

83.    In order to establish a prima facie claim for discrimination under the ADAAA it must be

       demonstrated that the employee: (1) is disabled as defined under the ADAAA; (2) is

       qualified to perform the essential functions of the position occupied or the position

       sought, with or without a reasonable accommodation; and (3) that the circumstance

       suggest that the employee was subjected to an adverse employment action based on that

       disability. Hagood v. Cty. of El Paso, 408 S.W.3d 515, 523 (Tex. App.—El Paso

       2013, no pet.); EEOC v. LHC Group, Inc., 773 F.3d 688 (5th Cir. 2014). See also

       Walton v. U.S. Marshal Service, 492 F.3d 998 (9th Cir. 2007); Wilking v. County of

       Ramsey, 153 F.3d 869 (8th Cir. 1998).

84.    It is Mrs. Macerola’s contention that pursuant to the ADAAA, she has established a

       prima facie case of discrimination under those selfsame acts. In satisfaction of the

       requisite elements outlined in 42 U.S.C. § 12112, et seq. & 29 C.F.R. § 1630, et seq. Mrs.

       Macerola would show that she: (1) was an employee with a known disability pursuant to

       the ADAAA; (2) was qualified for the position in question and completely able to

       perform its essential functions with reasonable accommodation [ alterations in

       scheduling, scheduling accommodations with regards to the effects of her medication,

       time off for surgery, restroom breaks, protected medical leave, etc. ]; and (3) that



Plaintiff’s Original Complaint                                                       Page 21 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 22 of 36




       circumstances overwhelmingly suggest that she was subject to adverse employment

       actions [ termination, etc. ] based on that disability. Id.

85.    If the plaintiff / employee is unable to show direct evidence of discrimination, then

       the Court applies the burden-shifting framework established in McDonnell Douglas

       Corp. v. Green, 411 U.S. 792, 802-03 (1973). See Adams v. Zucker Enterprises, Inc.,

       705 N.W.2d 105 (Iowa App. 2005). The employee can prove the employer's articulated

       justification is merely pretextual “either directly by persuading the court that a

       discriminatory reason more likely motivated the employer or indirectly by showing that

       the employer’s proffered explanation is unworthy of credence.” Fitzgerald v. Action,

       Inc., 521 F.3d 867, 872 (8th Cir. Ark. 2008).

86.    Moreover, “Discrimination” is defined to include “not making reasonable

       accommodations to the known physical or mental limitations of an otherwise qualified

       individual with a disability.” 42 USC §12112(b)(5)(a). “Reasonable accommodations”

       are those accommodations that the employer can implement without imposing “an undue

       hardship on the employer's business.” See Heaser v. The Toro Co., 247 F3d 826, 830

       (8th Cir. 2001)

(B)    DISABILITY DISCRIMINATION PURSUANT TO CHAPTER 21 OF THE
       TEXAS LABOR CODE

87.    The Plaintiff hereby mirrors her federal claims within the Texas Commission on Human

       Rights Act, or the TCHRA, as encompassed within Chapter 21 of the Texas Labor Code.

       Under the Texas Commission on Human Rights Act, as codified in Chapter 21 of the

       Texas Labor Code, “an unlawful employment practice is established when the



Plaintiff’s Original Complaint                                                        Page 22 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 23 of 36




        complainant demonstrates that... disability was a motivating factor for an employment

        practice, even if other factors also motivated the practice.” Tex. Labor Code § 21.125

        (emphasis added) 3

88.     As the 5th circuit has, time and again, allowed Title VII arguments and case law to stand

        as a guideline for state level causes of action brought forth under Chapter 21 of the Texas

        Labor Code, Plaintiff will refrain from duplicative arguments and causal arguments and

        refer to Section A as crafted above.

                          VIII.      ADA FAILURE TO ACCOMMODATE

89.     All factual allegations above are hereby reincorporated in haec verba.

90.     Courts have provided streamlined elements necessary to prove a prima facie case of

        Failure to Provide Reasonable Accommodation by an employer. As noted in CFR 29 §

        1630.9(a): “It is unlawful for a covered entity not to make reasonable accommodation to

        the known physical or mental limitations of an otherwise qualified applicant or employee

        with a disability, unless such covered entity can demonstrate that the accommodation

        would impose an undue hardship on the operation of its business.” Id.

(A)     FAILURE TO PROVIDE REASONABLE ACCOMMODATION UNDER
        42 U.S.C. § 12182 et seq


91.     These prima facie requirements can be distilled into four elements; (1) The employee in

        question has a disability as defined by the ADAAA, (2) the employee informed the



        3
          Amending the original “because of” threshold, replacing it with a mere “motivating factor” burden of
proof. See Tex. Lab. Code Sec. 21.125. ‘CLARIFYING PROHIBITION AGAINST IMPERMISSIBLE
CONSIDERATION OF RACE, COLOR, SEX, NATIONAL ORIGIN, RELIGION, AGE, OR DISABILITY IN
EMPLOYMENT PRACTICES’

Plaintiff’s Original Complaint                                                                    Page 23 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 24 of 36




        employer of his condition and requested an accommodation, (3) there was an

        accommodation available that would have been effective, and would not have imposed

        undue hardship on the employer, and (4) the employer failed to provide an

        accommodation.4

92.     It is undisputed that the accommodations process for any employee with a disability

        should be an open dialogue with the employer, allowing for an interactive process to

        reach an optimal conclusion that serves both the needs of the employee and the capacity

        of the employer.5 In other words, employer and employee must work together in good

        faith, back and forth, to find a reasonable accommodation. EEOC v. Chevron Phillips

        Chem Co., 570 F.3d 606, 621–22 (5th Cir. 2009). Failure by the Employer to engage in

        this process may necessarily lead to a reversal of any summary judgment granted in favor

        of a defendant employer.6

93.     This should be an ongoing, reciprocal process, not one that ends with “the first attempt at

        accommodation,” but one that “continues when the employee asks for a different

        accommodation or where the employer is aware that the initial accommodation is failing

        and further accommodation is needed.” Humphrey v. Memorial Hosps. Ass’n, 239 F.3d


        4
          An employer’s obligations under the ADA are triggered once the employer becomes aware that
an individual with a disability may require reasonable accommodations to perform the essential functions
of his or her position. (Emphasis added) ( 29 CFR §§ 1630.9(a), 1630.9, App. (1995).)
        5
          Once an employer becomes aware that reasonable accommodation may be required, the
employer must initiate the interactive process to “identify the precise limitations resulting from the
disability and potential reasonable accommodations that could overcome those limitations.” (Emphasis
added) ( 26 CFR Sec 1630.2(o)(3))
        6
         EEOC v. LHC Group, Inc., 773 F.3d 688 (5th Cir. 2014) Reversing summary judgment for the
employer, the court held that the defendant’s failure to engage in the interactive process helped to create
genuine issues of material fact.

Plaintiff’s Original Complaint                                                              Page 24 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 25 of 36




       1128, 1138 (9th Cir. 2001).

94.    Such was not the case between US Silica and Mrs. Macerola. Despite Macerola’s

       requests for accommodations of any nature which might assist her, and reaching out to

       US Silica’s Human Resources representative to try to find a workable solution to her

       health concerns, US Silica failed Mrs. Macerola at multiple intervals. Mrs. Macerola was

       ultimately left with US Silica’s Human Resources representative “calling an audible” and

       simply deciding that FMLA was not required, and that she could simply take some time

       off with “unlimited sick leave.” HR thereafter failed to even engage with Mrs. Macerola7,

       despite the apparent flagrant performance issues that never garnered a single warning,

       coaching, or performance improvement plan. Despite the multi million dollar entry error,

       for which Mrs. Macerola was never even coached about. But instead, US Silica chose to

       dispose of this medical malady by simply folding her into a convenient reduction in force.

(B)    FAILURE TO PROVIDE REASONABLE ACCOMMODATION UNDER
       CHAPTER 21 OF THE TEXAS LABOR CODE

95.    For a plaintiff to show discrimination based on the denial of a reasonable

       accommodation in Texas, the plaintiff must show: (1) that he is an individual who

       has a disability within the meaning of the ADA/ADAAA; (2) that an employer

       covered by the statute had notice of his disability; (3) that with reasonable

       accommodations he could perform the essential functions of the position; and (4)

       that the employer has refused to make such accommodations. Davis v. Cty. Of


       7
         Cutrera v. Board of Supervisors of Louisiana State Univ.,429F.3d108,113 (5thCir.2005)
(reversing summary judgment an holding that “[a]n employer may not stymie the interactive process of
identifying a reasonable accommodation for an employee’s disability by preemptively terminating the
employee before an accommodation can be considered or recommended”).

Plaintiff’s Original Complaint                                                         Page 25 of 36
      Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 26 of 36




        Grapevine, 188 S.W.3d 758 (Tex. App.—Fort Worth 2006, pet. denied).

96.     Whether under State or Federal purview, in order to reach a reasonable accommodation,

        the interactive process must be triggered. In most cases, it is the employee’s

        responsibility to request a reasonable accommodation, 29 C.F.R. Pt. 1630 App., 1630.9,

        and it is this request that triggers the interactive process. E.E.O.C. v. Chevron Phillips

        Chem. Co., LP, 570 F.3d 606, 621 (5th Cir. 2009).

97.     However, there are exceptions, one of which being that a specific request may not be

        required if the need is obvious.8 (emphasis added) See U.S. E.E.O.C. v. UPS Supply

        Chain Solutions, 620 F.3d 1103, 1114 (9th Cir. 2010); Brady v. Wal-Mart Stores Inc.,

        531 F.3d 127 (2d Cir. 2008); See also E.E.O.C. v. Chevron Phillips Chemical Co., LP,

        570 F.3d 606, 621 (5th Cir. 2009). Mr. Torr’s condition was made obvious, not only by

        his emails to his managers, but also his physical condition – which is plainly evident to

        anyone who observes him.

98.     There are also several exceptions to what must be in an accommodations request.

        First, it need not be in writing, pursuant to Taylor v. Pheonixville Sch. Dist., 184 F.3d

        296, 313 (3rd Cir. 1999). Second, it does not have to mention the ADA or use the phrase

        “reasonable accommodation.”. See E.E.O.C. v. Chevron Phillips Chemical Co., LP, 570

        F.3d 606, 621 (5th Cir. 2009). Third, it need not identify the specific medical condition

        for which the employee seeks accommodation, if the employer is already aware of it. Id.

        Fourth and finally, the employee does not have to request the correct accommodation or


        8
         It is our contention that, given Mrs. Macerola’s history of wearing a “meter maid” defib chest
harness and falling to the floor in Ms. Stoke’s office after a collapse qualify as “obvious” for purposes of
our arguments.

Plaintiff’s Original Complaint                                                              Page 26 of 36
       Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 27 of 36




        give all the details of the accommodation requested. Id. at 621-622. Needless to say, a

        significant onus is lifted from the employee’s shoulders in regards to this arena, and was

        not required of Mr. Torr at any time.

(C)     MACEROLA IS NOT REQUIRED TO SHOW BURDEN SHIFTING under the
        AMERICANS with DISABILITIES AMENDMENTS ACT of 2008

99.     These claims, as the Davis court explained, are not analyzed under a burden-shifting

        framework. See Davis, 188 S.W.3d at 758–59. The Davis court reasoned that

        “Section 12112(b)(5)(A) of the ADA states that ‘unless [the employer] can

        demonstrate’ an undue burden, it may not discriminate.” Id. at 758 (quoting 42

        U.S.C.§ 12112(b)(5)(A)). The Texas Labor Code contains an analogous provision.

        Id. (quoting TEX. LAB. CODE § 21.128). Therefore, under both federal and Texas

        law, “the employee has the burden to show that the employer failed to implement a

        reasonable accommodation, and the employer can defend by showing a business

        necessity or undue burden.” Id.

100.    Adopting an analysis from the United States Court of Appeals for the Seventh

        Circuit, the Davis court concluded that the burden-shifting framework does not apply

        in these cases because “if the plaintiff proved the elements alleged, he would establish a

        direct violation of the ADA, and thus, there is no need for indirect proof and burden

        -shifting.” Id. (citing Bultemeyer v. Fort Wayne Cmty. Schs., 100 F.3d 1281,

        1283–84 (7th Cir. 1996)). In consideration this, it should be noted that US Silica has

        failed to show any undue burden at any point during Macerola’s employment and need for

        accommodations.



Plaintiff’s Original Complaint                                                       Page 27 of 36
       Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 28 of 36




101.    Mrs. Macerola’s claim is crystalized in the fact that where she had an obvious condition

        which required some sort of accommodation, and where her performance was devoid of

        improvement plans, warnings, reprimands, or coachings, she was the object of US

        Silica’s intentional discrimination against her condition, a situation compounded by it’s

        abject failure to engage in even the first step of accommodation or FMLA analysis and

        determination, despite her “meter maid” vest.9

                               IX.    INFERENCE OF PRETEXT

102.    Be advised that it is our assertion that Mrs. Macerola’s inclusion in the Reduction In

        Force is erroneous and only serves as a pretextual veil to accomplish FMLA interference

        and retaliation. Staff Accountant II, Ms. Shirley Hu, whom, on personal knowledge did

        not qualify for her annual bonus, was on a Performance Improvement Plan at the time of

        Macerola’s termination, and was not included in the Reduction In Force.

103.    Ms. Stokes herself made a multi-million dollar error bordering on gross negligence.

        These other employees have not required FMLA leave during the applicable time frame

        of Mrs. Macerola’s concerns as listed above. However, despite the fact that the above

        employees have displayed serious performance concerns, they were not included in the

        reduction in force. What a coincidence.

104.    The fact that there is at least one comparator which we may cite to reflect the erroneous

        application of the Reduction In Force to Mrs. Macerola is an immutable display, not only



        9
         Where an employer is found to have engaged in intentional discrimination on the basis of an
individual’s disability, it can be held liable for Compensatory damages for future pecuniary losses,
emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-
pecuniary losses, as well as punitive damages. (emphasis added) 42 U.S.C. §1981a(a)(2), (b).

Plaintiff’s Original Complaint                                                          Page 28 of 36
       Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 29 of 36




        of pretext, but also crystalizing the above claims of FMLA Interference and FMLA

        Retaliation, and disability discrimination.

105.    As US Silica has failed to follow it’s own policies and procedures, and done so with

        blatant disregard to the status of both Mrs. Macerola and the co-worker comparators, it is

        our contention that a presumption of pretext has been raised which is too robust to be

        overcome by summary judgement.

106.    “[W]hen an employer’s stated motivation for an adverse employment decision involves

        the employee’s performance, but there is no supporting documentation, a jury can

        reasonably infer pretext.” (Emphasis added) See Lloyd v. Georgia Gulf Corp., 961 F.2d

        1190, 1195 (5th Cir. 1992); (citing Walther v. Lone Star Gas Co., 952 F.2d 119, 124 (5th

        Cir. 1992); Hansard v. Pepsi-Cola Metropolitan Bottling Co., 865 F.2d 1461, 1465( 5th

        Cir. 1989)(“where the only evidence of intent is oral testimony, a jury could always

        choose to discredit it.”).

107.    See Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 245 (5th Cir. 2016) (holding that

        summary judgment was not proper in a discrimination case where the employer had no

        contemporaneous documentation to support its assertions of poor performance against the

        employee, and instead relied solely on after-the-fact documentation and testimony from

        interested witnesses)(emphasis added); see also Burton v. Freescale Semiconductor, Inc.,

        798 F.3d at 239-40 (holding that the lack of contemporaneous documentation to support

        claims of poor performance may in appropriate cases be evidence of pretext, and

        reversing summary judgment that had been entered for the employer by the district court)




Plaintiff’s Original Complaint                                                      Page 29 of 36
       Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 30 of 36




                                      X. ATTORNEYS FEES

108.    Pursuant to § 12205 of the Act, Plaintiff hereby seeks reasonable Attorneys Fees

        including litigation expenses, and costs, in the event that the Plaintiff prevails. Such fees

        shall be submitted at the conclusion of a trial before a Court of competent jurisdiction,

        submitted by affidavit by Plaintiff’s Counsel, and testified to therein by same.

                                 XI. JURY TRIAL DEMANDED

109.    Plaintiff hereby demands a trial by jury upon the merits of the case, and shall pay cost of

        same prior to the advent of trial.


                                             XII. DAMAGES

110.    The damages under Section 1981 and Title VII consist of back-pay, front-pay (or

        reinstatement), compensatory damages, punitive damages, attorney’s fees, and costs.

        Each component is explained below:

111.    BACK PAY. Prevailing claimants under the anti-discrimination laws may recover lost

        back-pay and benefits. See Miller v. Raytheon Co., 716 F.3d 138, 146 (5th Cir. 2013).

        The purpose of back pay is to “make whole the injured party by placing that individual in

        the position he or she would have been in but for the discrimination.” Sellers v. Delgado

        Cmty. Coll., 839 F.2d 1132, 1136 (5th Cir. 1988).

112.    FRONT PAY. “Front pay refers to future lost earnings.” Wal-Mart Stores v. Davis, 979

        S.W.2d 30, 45 (Tex. App.–Austin 1998, pet. denied). Regarding the calculation of front-

        pay, the Fifth Circuit has stated that “[f]ront pay is . . . calculated from the date of

        judgment to age 70, or the normal retirement age, and should reflect earnings in



Plaintiff’s Original Complaint                                                          Page 30 of 36
       Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 31 of 36




        mitigation of damages.” Patterson, 90 F.3d at 936 n. 8 (citing J. Hardin Marion, Legal

        and Equitable Remedies Under the Age Discrimination in Employment Act, 45

        MD.L.REV. 298, 330–334 (1986)). See also Blum v. Witco Chem. Corp., 829 F.2d 367,

        374 (3d Cir. 1987) (“In calculating a front pay award, the jury must consider the expected

        future damages caused by defendant’s wrongful conduct from the date of judgment to

        retirement.”).

113.    COMPENSATORY DAMAGES. Mrs. Macerola has suffered future pecuniary losses,

        emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

        other non-pecuniary losses, for which she seeks recovery in this lawsuit under Section

        1981 and Title VII. See, e.g., Salinas v. O'Neill, 286 F.3d 827, 833 (5th Cir. 2002)

        (affirming $150,000.00 compensatory damages award under Section 1981 where the

        plaintiff did not receive a position because of his race); 42 U.S.C. § 1981A(a)(1)

        (providing for compensatory damages for such harms under Title VII).

114.    PUNITIVE DAMAGES. The Defendants intentionally acted with malice and reckless

        indifference to Mrs. Macerola’s federally protected civil rights, thus justifying awards of

        punitive damages under Section 1981 and Title VII. See, e.g., Abner v. Kansas City

        Southern Railroad Co., 513 F.3d 154, 164 (5th Cir. 2008) (affirming $125,000.00

        punitive damages awards to each plaintiff under Section 1981, even though each plaintiff

        was awarded only $1.00 in actual damages, and strongly suggesting that any punitive

        damages award up to $300,000.00 per plaintiff would have been appropriate even in the

        absence of any actual damages); Hampton v. Dillard Dept. Stores, 18 F. Supp. 2d 1256

        (D. Kan. 1998) (awarding the plaintiff $1,100,000 in punitive damages in a Section 1981


Plaintiff’s Original Complaint                                                       Page 31 of 36
       Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 32 of 36




        race discrimination case); 42 U.S.C. § 1981A(a)(1) (providing for punitive damages under

        Title VII when the discrimination is shown to be with “malice or reckless indifference”).

        In Kolstad v. American Dental Ass’n, 527 U.S. 526, 119 S. Ct. 2118 (1999) the U.S.

        Supreme Court, interpreting Title VII, held that to satisfy the “malice or reckless

        indifference” requirement, the plaintiff does not have to prove that the violation was

        egregious or outrageous. Id. at 535-36.

115.    All that is required is proof that the employer knew that it was acting in the face of a

        perceived risk that its actions were in violations of the law’s prohibition against

        discrimination. Id.; see also Schexnayder v. Bonfiglio, 167 Fed. Appx. 364, 368 (5th Cir.

        2006) (“a jury may award punitive damages pursuant to Title VII merely if the employer

        knew it may have been violating the law.”) (italics in original).

116.    ATTORNEY’S FEES. Attorneys fees are recoverable to a prevailing plaintiff under

        Section 1981 and Title VII. See Miller, 716 F.3d at 149 (affirming an award of attorneys’

        fees of $488,437.08 to the plaintiff in a single-plaintiff discrimination case that arose in

        Dallas); Lewallen v. City of Beaumont, 394 Fed. Appx. 38, 46 (5th Cir. 2010) (affirming

        an award of attorneys’ fees of $428,421.75 to the plaintiff in a single-plaintiff

        discrimination failure to promote case); Watkins v. Input/Output, Inc., 531 F. Supp. 2d

        777, 789 (S.D. Tex. 2007) (awarding prevailing plaintiff in a single-plaintiff

        discrimination case tried in Houston $336,010.50 in attorneys’ fees).

117.    Due to the unlawful discrimination and retaliation engaged in by the Defendant,

        Mrs. Macerola has experienced concrete economic harm in economic damages, as well as

        emotional distress.


Plaintiff’s Original Complaint                                                         Page 32 of 36
       Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 33 of 36




118.     Moreover, damages are available for ADA retaliation claims. To understand the

         interaction between the relevant statutory provisions, it is necessary to recognize the basic

         structure of the ADA. The ADA contains several sub-chapters commonly referred to

         as “Titles.”     Title I governs “Employment,” Title II governs “Public Services,” and

         Title III governs “Public Accommodations and Services Operated by Private Entities.”

          See Title I, 42 U.S.C. §§ 12111 et seq.; Title II, 42 U.S.C. §§ 12131 et seq.;

         Title III, 42 U.S.C. §§12181 et seq. Each of these sub-chapters, or “Titles,” contains its

         own remedies and enforcement provisions.

119.     Section 102 of Title I, 42 U.S.C. § 12112, prohibits employment-based 11Case: 09-5722

         Document: 00618001637             Filed: 12/21/2009         Page: 17 discrimination, and section

         107 of Title I, 42 U.S.C. § 12117, states that the remedies and procedures for

         violations of Title I are those remedies and procedures available pursuant to Title VII

         of the Civil Rights Act of 1964, including those found in section 706(g), 42

         U.S.C. § 2000e-5(g).10

120.     Title V of the ADA, which is titled “Miscellaneous Provisions,” contains section

         503, 42 U.S.C. § 12203, which broadly prohibits retaliation and coercion under Titles I,

         II, and III.11

         10
           Section 107(a) of the ADA, 42 U.S.C. § 12117(a), provides: Powers, remedies, and procedures. –
The powers, remedies, and procedures set forth in sections 2000e-4, 2000e-5, 2000e-6, 2000e-8, and
2000e-9 of this title [sections 705, 706, 707, 709, and 710 of Title VII of the Civil Rights Act of 1964] shall be the
powers, remedies, and procedures this sub-chapter provides to the Commission, to the Attorney
General, or to any person alleging discrimination on the basis of disability in violation of any provision
of this chapter ...
         11
          Sections 503(a) and (b) of the ADA, 42 U.S.C. §§ 12203(a) & (b), provide: (a) Retaliation. – No
person shall discriminate against any individual because such individual has opposed any act or practice
made unlawful by this chapter or because such individual made a charge, testified, assisted, or participated in
any manner in an investigation, proceeding, or hearing under this chapter. (b) Interference, coercion, or

Plaintiff’s Original Complaint                                                                      Page 33 of 36
       Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 34 of 36




121.    Unlike I, II, and III, however, Title V does not contain its own remedies and

        procedures provision.        Instead, section 503(c) of Title V states that the remedies

        and procedures available for employment-based retaliation claims under Title I are

        those remedies available under section 107, 42 U.S.C. § 12117. 12

122.    This    statutory scheme         establishes    that    the   remedies     available     for

        employment-based retaliation claims under section 503 are coextensive with the

        remedies available at section 107, 42 U.S.C. § 12117, which, in turn, are

        coextensive with the remedies available pursuant to Title VII, including those at

        section 706(g), 42 U.S.C. § 2000e-5(g).

123.    While section 706(g) does not authorize compensatory and punitive damages, in

        the 1991 Civil Rights Act, Congress amended 42 U.S.C. § 1981 to permit damages in

        Title VII and ADA cases, like this case, brought under section 706 to seek relief for

        intentional discrimination.        See42 U.S.C. § 1981a(a)(1) (authorizing damages for

        Title VII cases brought under the powers of section 706);13 42 U.S.C. §




intimidation. – It shall be unlawful to coerce, intimidate, threaten, or interfere with any individual in the
exercise or enjoyment of, or on account of his or her having exercised or enjoyed, or on account of his
or her having aided or encouraged any other individual in the exercise or enjoyment of, any right granted or
protected by this chapter.
        12
          Section 503(c) of the ADA, 42 U.S.C. § 12203(c), provides: Remedies and procedures – The remedies
and procedures available under sections 12117, 12133, and 12188 of this title [sections 107, 203, and 308 of the
ADA] shall be available to aggrieved persons for violations of subsections (a) and (b) of the
section, with respect to subchapter I, subchapter II and subchapter III, respectively, of this chapter.
        13
           Section 1981a(a)(1) provides: In an action brought by a complaining party under 706 or 717 of the
Civil Rights Act of 1964 (42 U.S.C. 2000e-5 or 2000e-16) against a respondent who engaged in
unlawful intentional discrimination (not an employment practice that is unlawful because of its disparate
impact) prohibited under section 703, 704, or 717 of the Act (42 U.S.C. 2000e-2, 2000e-3, or 2000e-16), ...
 , the complaining party may recover compensatory and punitive damages as allowed in subsection
(b), in addition to any relief authorized by section 706(g) of the Civil Rights Act of 1964, from the respondent.

Plaintiff’s Original Complaint                                                                  Page 34 of 36
       Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 35 of 36




        1981a(a)(2) (authorizing compensatory and punitive damages in ADA cases brought

        under the powers of section 706).14

124.    Accordingly, because compensatory and punitive damages are available for Title

        VII violations under section 706(g), 42 U.S.C. § 2000e-5(g), they are also available under

        section 107 of the ADA, 42 U.S.C. § 12117 (which incorporates the emedies of

        section 706(g)), and therefore – pursuant to section 503(c) of the ADA (which

        incorporates the remedies and procedures of section 107 of the ADA) – for

        employment-based retaliation claims.

                                             XIII.    PRAYER

125.    Mrs. Macerola asks that she be awarded a judgment against the Defendants for the

         following:

        a.       Actual damages including but not limited to pecuniary losses, non-pecuniary

                 losses, Back-Pay, Front Pay, Compensatory Damages, and, Punitive Damages;

                 in the sum of $350,000.00; and,


        b.       Prejudgment and post-judgment interest;

        c.       Attorney’s fees and court costs; and,

        d.       All other relief to which Plaintiff is entitled.




        14
           Section 1981a(a)(2) provides: In an action brought by a complaining party under the powers,
remedies, and procedures set forth in section 706 or 717 of the Civil Rights Act of 1964 (as provided in
section 107(a) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12117(a)), ... against a respondent
who engaged in unlawful intentional discrimination (not an employment practice that is unlawful because of
its disparate impact) under ... section 102 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12112) ...
the complaining party may recover compensatory and punitive damages as allowed in subsection (b),
 in addition to any relief authorized by section 706(g) of the Civil Rights Act of 1964, from the respondent.

Plaintiff’s Original Complaint                                                                 Page 35 of 36
     Case 4:21-cv-00721 Document 1 Filed on 03/04/21 in TXSD Page 36 of 36




                                          Respectfully Submitted,

                                                 /s/Julian Frachtman
                                          H. Julian Frachtman
                                          SDTX No.: 2695031
                                          SBN:            24087536
                                          tel: 832.499.0611
                                          fax: 713.651.0819
                                          Hfrachtmanlaw@gmail.com
                                          3100 Richmond, Ste 203
                                          Houston, Texas 77098

                                          ATTORNEY FOR PLAINTIFF
                                          KATRINA MACEROLA




Plaintiff’s Original Complaint                                         Page 36 of 36
